Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 22, 2006                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  130698(52)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  HIGHLAND-HOWELL DEVELOPMENT
  COMPANY, LLC,
           Petitioner-Appellant,
                                                                             SC: 130698
  v                                                                          CoA: 262437
                                                                             MTT: 00-307906
  TOWNSHIP OF MARION,
             Respondent-Appellee.
  _____________________________________

                    On order of the Chief Justice, the motion by the Michigan Chamber
  of Commerce for leave to file a brief amicus curiae in this case is considered and it is
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 22, 2006                     _________________________________________
                                                                              Clerk